Citation Nr: 1714362	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a bilateral eye disorder, to include failed color vision.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Navy, with an honorable character of service from June 1975 to January 1987 and an other than honorable character of service from January 1987 to January 1993, the latter period is classified as dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims for entitlement to service connection for peptic ulcer and failed color vision.

A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The Veteran originally submitted a claim for a peptic ulcer disability in July 2008.  However, the previous Board decision expanded the Veteran's original peptic ulcer claim due to VA treatment records within the Veteran's VA claims file indicating the presence of "GERD [gastrointestinal reflux disease]."  As such, the Board more broadly categorized the issues to include all gastrointestinal disorders so as to provide for the most favorable review of the Veteran's claims.

The Veteran's claims for entitlement to service connection for a gastrointestinal disorder and entitlement to service connection for a bilateral eye disorder, to include failed color vision, were previously remanded by the Board in August 2015, for VA examinations and to acquire any outstanding non-VA treatment records.

All outstanding development having been completed, the case has since returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the delay, the Veteran's service connection claims for a gastrointestinal disability and eye disorder to include loss of color vision must be remanded for further development to ensure they are afforded every consideration.

Specifically, the Board finds that new gastrointestinal and eye disorder examinations are necessary to fully address the nature and etiology of the Veteran's claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (establishing that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  See also 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016).  

In this regard, in its August 2015 remand, the Board instructed the RO to afford the Veteran a VA examination to determine the nature and etiology of his claimed gastrointestinal disorder.  See August 2015 BVA Board Remand.  The VA examiner noted that no intrinsic or extrinsic mass or ulcer was suggested during the examination.  See July 2016 Stomach and Duodenal conditions Disability Benefits Questionnaire.  The examiner also noted that the Veteran does not currently have a diagnosis for peptic ulcer disease (PUD) but does have current diagnoses of GERD and hiatal hernia.  See July 2016 Disability Benefits Questionnaire.

When asked if the Veteran had a gastrointestinal disorder that is at least as likely as not incurred by service, the VA examiner found that it was "at least likely as not[,] since th[e]re is documentation [in July 1977] about PUD and in 2011 UGI revealed a deformed duodenum compatible with old ulcer /PUD."  However, when asked if any diagnosis was at least as likely as not caused by or is related to the Veteran's period of honorable military service, the examiner stated that he could not answer without resorting to speculation.  The examiner did not provide any rationale or support for this finding.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion).

Unfortunately, the VA examiner's opinion is unsupported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  See also 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In this regard, the August 2016 opinion does not adequately address the relationship between the Veteran's current diagnoses of GERD and hiatal hernia and his previous diagnosis of PUD.  Further, the examiner reported that it is possible that the Veteran's PUD may reoccur, however he did not provide any details as to whether the Veteran has had any ulcers between 1977 and the present. 

Moreover, the examiner's ultimate conclusion that he could not establish whether the Veteran's gastrointestinal disorder was related to military service without resorting to speculation and that there is a possibility that the Veteran's PUD may reoccur, are both insufficient opinions to adequately support a decision on this claim.  See July 2016 VA Disability Benefits Questionnaire.  See also Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

Additionally, the Veteran's claim of entitlement to service connection for an eye disorder was remanded by the Board in August 2015 for the provision of a VA examination.  In its remand, the Board required the examiner to opine as to whether the Veteran's eye disability represented a refractive error or congenital or developmental defect; whether the Veteran's disability was subject to a superimposed disease or injury during the Veteran's service, citing specifically the July 1978 STR noting a paint chip in the Veteran's eye; and whether any disability that could not be attributed to a refractive error or developmental defect was at least as likely as not related to any incident in service.  See August 2016 BVA Remand.

Pursuant to the Board's instruction, a VA eye examination was performed in August 2016.  The VA examiner found the Veteran to have decreased red/green color vision.  See August 2016 Eye Conditions Disability Benefits Questionnaire.  The examiner also noted that color vision deficiency is a congenital disorder and color vision deficiency can only be acquired through specific optic nerve/retinal conditions.  See August 2016 C&P Examination Note.  The examiner established that the Veteran did not meet the conditions necessary for acquired color vision deficiency.  Id.

While asserting that the Veteran had a congenital disorder, the examiner did not address whether the Veteran's disorder was caused by a congenital disease or a congenital defect.  In general, service connection may not be granted for congenital or developmental defects because they are not considered diseases or injuries for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, when the disease first manifested during service (incurrence), or when it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  

Furthermore, the Veteran's July 1975 reenlistment exam shows that he passed his color vision test.  See July 1975 Report of Medical Exam.  Subsequently in March 1983, the Veteran failed his color vision test and in August 1988, he again passed.  See March 1983 Report of Medical Examination; August 1988 Report of Medical Exam.  See also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1111 (West 2014) (finding that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.)  However, the VA examiner did not address these test results in her report.  Moreover, while the VA examiner noted that an acquired color vision deficiency is caused by specific optic nerve/retinal conditions, the examiner did not explain the circumstances surrounding these conditions or why the Veteran does not fall within their parameters.

Lastly, the examiner failed to substantially comply with the August 2015 remand directives.  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Specifically, the examiner did not provide an opinion assessing the relationship between the Veteran's disability and any in service event, to include the incident where he presented with a paint chip in his left eye.  See August 2015 BVA Remand.  

Accordingly, given the inadequacies of the VA examinations and outstanding medical reports, another remand is warranted.  See. e.g.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have the VA obtain.  In this regard, the Veteran stated that the Deep Meadows, Staunton, Dillwyn, and Augusta facilities contain some of his medical records however, he did not fill out Authorization Release forms (VA Forms 21-4142) so the files may be acquired.  See January 2016 Statement in Support of Claim.  See also Stegall, 11 Vet. App. 268.  Accordingly, on remand, these private treatment records, as well as any outstanding VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to records at the facilities of Deep Meadows, Staunton, Dillwyn, and Augusta.  See January 2016 Statement in Support of Claim.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.  

3.  Schedule the Veteran for an appropriate VA examination, with a different physician than the individual who carried out the Veteran's July 2016 examination, concerning the nature and etiology of his claimed gastrointestinal disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner. 

After reviewing the claims file, obtaining a complete history from the Veteran, and conducting any necessary physical examination and diagnostic testing, the examiner should diagnose and describe in detail all current gastrointestinal disorders found to be present, to include GERD, Deformed Duodenum, and/or Hiatal Hernia. 


As to each identified disorder, including GERD, Deformed Duodenum, and Hiatal Hernia, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that said gastrointestinal disorder had its clinical onset during the Veteran's eligible honorary service period of June 1975 to January 1987, or is related to any disease, event, or injury incurred during the Veteran's eligible honorary service period of June 1975 to January 1987, to specifically include the in-service diagnosis of peptic ulcer disease in July 1977.

Additionally, based on the medical evidence of record, as well as any history provided by the Veteran, the examiner must determine whether the Veteran has had a reoccurrence of peptic ulcer disease at any point since it was initially diagnosed in 1977, to specifically include the current appellate period from July 2008 forward.  

If the examiner determines that peptic ulcer disease has recurred at any point during the appellate period, the examiner must also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder arose during the Veteran's eligible honorary service period of June 1975 to January 1987, or manifested within one year of his discharge from such service, so by January 1988.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for a VA eye examination, with a different physician than the individual who carried out the Veteran's August 2016 examination, concerning the nature and etiology of the Veteran's claimed eye disorder.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available private and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current disorders and chief complaints regarding the Veteran's eyes.

The examiner should provide answers to the following questions:

(a)  Is the Veteran's eye disorder (i) a congenital or developmental defect, (ii) a congenital or developmental disease, or (iii) acquired in nature?  Please provide complete rationale for your opinion.

(b)  If the eye disorder is congenital or developmental disease or acquired in nature, is it at least as likely as not (50 percent probability or greater) that it underwent an increase in severity during the Veteran's eligible honorary service period of June 1975 to January 1987 (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  If so, was the increase in severity of the eye disorder clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

(c)  If the eye disorder is a congenital or developmental defect, is it at least as likely as not (50 percent probability or greater) that it was subject to a superimposed disease or injury during the Veteran's eligible honorary service period of June 1975 to January 1987?  If so, describe the resultant disability.

(d)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disorder other than color vision deficiency had its clinical onset during the Veteran's eligible honorary service period of June 1975 to January 1987; or is related to any disease, event, or injury incurred during the Veteran's eligible honorary service period of June 1975 to January 1987.

In providing the requested opinions, the examiner's attention is directed to the July 1978 STR noting that the Veteran presented with a paint chip to the left.  In addition, the examiner is directed to consider and address assess the Veteran's July 1975, March 1983, and August 1988 color vision tests.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall, 11 Vet. App. 268.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




